          Case 1:21-cv-02169-LGS Document 17 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SURE FIT HOME PRODUCTS, LLC et al.,
                                Plaintiffs,                       21 Civ. 2169 (LGS)
                    -against-
                                                                        ORDER
MAYTEX MILLS, INC.,
                                Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, Plaintiffs have filed a motion for temporary restraining order and

preliminary injunction (the “Motion,” Dkt. No. 7). It is hereby

       ORDERED that by March 31, 2021, Defendant shall file any opposition per the

Individual Rules. By April 7, 2021, Plaintiffs shall file any reply. It is further

       ORDERED that by March 17, 2021, Plaintiffs shall serve a copy of the Motion,

supporting papers and this Order on Defendant and file proof of service.


Dated: March 16, 2021
       New York, New York
